Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims 20, 21, and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 20 and 23 were amended to clarify that the substrate holder includes pins, the heater is spaced apart from the substrate holder and that the lift moves the heater up and down. These amendments clarify the invention and necessitated the new prior art rejections below using the prior art of Toshima et al (US 2002/0096196).
 	With regards to 35 U.S.C. 112(f) means plus function interpretation, the applicant has
amended the claims to cancel the means plus function language and hence the 35 U.S.C. 112(f)
claim interpretation has been withdrawn. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 23 is rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Toshima et al US (2002/0096196).

The prior art of Toshima et al features a substrate treatment apparatus comprising: a substrate holder including pins (holding members 45 with declined surfaces 45a)   that horizontally hold  a substrate having an upper surface and a lower surface, the substrate holder rotating (spin chuck 22) the substrate around a vertical rotation axis ; an organic solvent flow pipe  (upper side feed nozzle 23) having a port that discharges a predetermined organic solvent having a smaller surface tension than water onto an upper surface of a substrate held at by the substrate holder; a heater 61 that heats the substrate to form a gas film of the organic solvent onto an entire upper surface of the substrate and form a liquid film of the organic solvent above the gas film, the heater being spaced apart  from the lower surface of the substrate held by the substrate holder ; a lift heater 61 can be moved up/down via lift mechanism 49 see  [0082] which moves up and down heater so that the heater moves toward and away from the substrate held by the substrate holder  to vary a vertical distance therebetween while the substrate is rotated around the vertical rotation axis by the substrate holder and is heated by the heater; and 3 DM_US 179131512-1.051023.0041Application No. 15/674,262Docket No.: 051023-0041Reply to Office Action of February 1, 2021a gas flow pipe .

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miya et al (US 2008/0078426) in view of Toshima et al US (2002/0096196).

The prior art of Miya et al teaches a substrate processing apparatus.

Regarding claim 20:	Miya et al teaches a substrate holder (spin chuck 1), an organic solvent nozzle that discharges an organic solvent with a smaller surface tension than (see the discussion of the IPA), an organic solvent supply pipe 74, an organic solvent valve 74a, a gas nozzle, a gas supply pipe (gas supply passage 98), and a controller (control unit 4) that perform steps of the control of the gas and organic solvent flow as discussed in [0034] and [0046] and Figs.
The prior art of Miya et al fails to teach a gas valve and a heater.

The prior art of Toshima et al teaches a substrate processing apparatus with a substrate holder (holding members 45 with declined surfaces 45a)  and spin chuck 22 see [0080]. According to [0082] – [0085]   a heater 61 can be moved up/down via lift mechanism 49 see [0082]. See Figs (especially Figs. 4 and 5) that illustrate a gas N2 that supplied via pipe 50 and valve 51 and pipe 70/valve 67) See also[0086] that Toshima et al is provided with  gas feed path with a three way valve 67 see Figs. 5,6, 18, 19 of Toshima et al.
The motivation to modify the prior art of Miya et al with the heater of Toshima et al which has be lifted/lowered is to provide control of the substrate temperature by allowing the substrate to move to/away from its source of temperature control. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Miya et al with the substrate heater of Toshima et al which also moves vertically to/away from the substrate.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miya et al (US 2008/0078426) in view of Toshima et al US (2002/0096196) as applied to claim 20 above and in further view of Tateyama et al (US 5,817,156).


The prior art of Toshima et al teaches a machine control unit (MCB) se [0127]. The combination of Miya et al and Toshima et al fails to teach the controller (control unit) control a heater as recall Miya fails to teach a heater. 
The prior art of Tateyama et al teaches a substrate heat treatment table. Tateyama et al teaches support pins 41a-41c, heater 22, and moving pins 25. The heights of the pins move to ensure a controllable gap between the lower surface of the substrate and hot plate. A control means 35 is provided to control the temperature of the substrate see col. 7 line 47 –col.10 line 47. The motivation to further modify the apparatus resulting from the combined teachings of Miya and Toshima et al with the teachings of Tateyama et al to control the heater is that the control means of  Tateyama et al allows for autonomous, reproducible control of the heater. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the controller of Miya et al as modified by Toshima et al which control the flow of the process fluid to also control the heater as suggested by the prior art of Tateyama et al in order to enhance process control.

Claims 21 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miya et al (US 2008/0078426) in view of Toshima et al US (2002/0096196) as applied to claim 20 above and in further view of Obweger et al (US 2013/023356).

Regarding claim 21:	Miya et al further teaches an enclosure cup (splash guard 6) with an opening and a lid member (blocking member 9 includes a plate like member 90) that closes the opening See [0031] – [0033] and Fig. 1. See Fig. 20 of Toshima et al which illustrates a lid member (upper side member 96).
The combination of Miya et al as modified by Toshima et al fails to teach a seal member.
The prior art of Obweger et al teaches a substrate processing apparatus. The apparatus of Obweger et al features a lid member 36, a seal member (gasket 26) and cup body (cover 2) which features a annular deflector member 24, and base 20 (bottom wall) see the Figures 2,3, 6, and 7 as discussed in [0040], [0045], and [0046].
Regarding claim 25:	Miya et al fails to teach the cup body includes a bottom wall.
See Toshima et al teaches a cup body 21 and a bottom wall see Fig. 20. 
See also in the Figures that the prior art of Obweger et al with a bottom wall (base 20 of the cup/cover 2). 
The motivation to modify the apparatus of Miya et al with the cup body, lid member, of Toshima or  Obweger et al and the seal member of Obweger et al is that the lid member control access to the substrate and interior of the chamber. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus of Miya et al and Toshima et al to introduce a cup with a bottom wall and lid member with a seal to enhance sealing the process chamber to control the atmosphere within the chamber and illuminate contamination to ensure the desired product result as suggested by Obweger et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tateyama et al (US 5,817,156) teaches a substrate holder that features pins 40 (41a-c) and a heater 23. Note that the lift pins not the heater move up/down to adjust the space between the wafer and the heater for temperature control of the wafer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716